Citation Nr: 1029765	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-09 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1936 to November 
1944.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction was subsequently transferred to the RO in Portland, 
Oregon.

When this issue was previously before the Board in August 2009, a 
remand was ordered to accomplish additional development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral pes planus is no worse than moderate in 
degree.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Codes 5276, 5284 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in September 2005 and March 2006.  These 
letters provided appropriate notice to the Veteran regarding what 
information and evidence was needed to substantiate his claim for 
an increased rating to include how effective dates are 
established.  The latter communication also included information 
on how VA determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain), to include treatment records, Social Security 
determinations, statements from employers concerning the impact 
of the disability on the Veteran's employment, and statements 
from persons concerning their observations of how the disability 
has affected the Veteran.  They also informed the Veteran of the 
assistance that VA would provide to obtain evidence on his 
behalf, as well as what information and evidence must be 
submitted by the Veteran. 

Although the March 2006 notice letter was provided after the 
initial adjudication of the claim, the timing defect has since 
been cured by subsequent readjudication of the claim. Mayfield, 
444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no additional 
development is required with respect to the duty to notify.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and that service treatment records 
and pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
outstanding evidence. 

As noted in the Introduction, the Veteran's case was remanded in 
August 2009.  The purpose of this remand was to give the Veteran 
the opportunity to submit additional evidence in support of his 
claim, and to afford the Veteran another VA examination to 
determine the severity of his bilateral pes planus.

The record reflects that in September 2009, a letter was mailed 
to the Veteran that included a request for any additional 
treatment records.  The Veteran did not respond to this letter 
indicating that there were any outstanding medical records.  
Then, the Veteran was afforded a VA examination in January 2010.  
Thus, all of the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non- prejudicial to the Veteran.  
Accordingly, no further development is required to comply with 
the VCAA.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

The rating criteria for evaluating pes planus (acquired flatfoot) 
are contained in 38 C.F.R. § 4.71a, Diagnostic Code 5276, which a 
noncompensable evaluation for bilateral pes planus manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes planus is 
moderate, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  For 
severe pes planus manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities, a 20 percent rating is warranted if 
the severe pes planus is unilateral and a 30 percent evaluation 
is warranted if the severe pes planus is bilateral.  Finally, for 
pronounced pes planus manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances, a 
30 percent rating is warranted if the severe pes planus is 
unilateral and a 50 percent evaluation is warranted if the severe 
pes planus is bilateral.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to the disability.  In this regard the Board notes 
that where entitlement to compensation has already been 
established and an increase in the disability is at issue, the 
present level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period on 
appeal, assignment of staged ratings would be permissible. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

By way of history, the Veteran was granted service connection for 
bilateral pes planus in an August 1947 rating decision.  The 
disability was assigned a 10 percent rating, effective November 
1944.  The Veteran filed the instant claim for an increased 
rating in August 2005.  He appealed a February 2006 rating 
decision maintaining the 10 percent rating, contending that the 
severity of his flat feet disability warrants a higher rating.

In response to his claim for an increased rating, the Veteran was 
afforded a VA examination in October 2005.  His subjective 
complaints at that time included daily pain in both feet that was 
aggravated by standing and walking.  The Veteran walked with a 
slow, shuffling gait and used his walker.  He also used 
orthotics.  An examination of the feet showed bilateral pes 
planus with hallux valgus, worse on the right than on the left-
approximately 10 degrees on the left and 15 degrees on the right.  
There was a bunion formation, but no excessive callus formation 
or other deformities of the feet.   The diagnosis was bilateral 
pes planus, and the examiner noted that he would expect 
ambulation limitations due to pain in the feet, as well as 
difficulty with standing and walking on flat surfaces and uneven 
ground.

The Veteran was afforded another VA examination in January 2010 
to determine the severity of his bilateral pes planus.  At that 
time, he complained of foot pain and difficulty ambulating.  A 
physical examination revealed that the Veteran did have mild pes 
planus, worse on the right than on the left.  However, the 
examiner observed that the Veteran did not have any severe over-
pronation of his foot, and no valgus deviation of his forefoot at 
all.  The Veteran had a normal hindfoot on visualizing the feet 
from behind while standing.  The examiner also determined that 
the Veteran did not have a rocker bottom deformity or calluses.  
There was also no indication of severe hammertoe deformities.  
There was no tenderness over the origin of the plantar fascia at 
the heel on either foot, but there was some mild tenderness in 
the arch of the right foot along the plantar fascia and the 
flexor halluces brevis muscle.  There were no bony deformities 
that could be palpated over either foot or ankle.  An X-ray 
revealed that the Veteran had an obvious flattened angle of the 
arch on the X-ray, however there was no severe appreciated or 
associated deterioration of any joints.  

The examiner concluded that the Veteran had basically good foot 
structure, with only mild to moderate pes planus bilaterally, 
slightly worse on the right than on the left.  The X-ray did not 
reveal any resulting arthritis deformities or changes due to this 
flat foot condition.  He determined that the flat foot condition 
was mildly symptomatic and is well controlled with foot insoles.   
The examiner also attributed most of the Veteran's aching pain in 
the feet to his arthritic knees.  He also found that the Veteran 
did not have any severe weakness, fatigue, or incoordination due 
to his foot condition.

The Board finds that the Veteran's bilateral pes planus does not 
warrant a higher rating at this time.  Indeed, the VA examiner 
opined that the Veteran had mild to moderate pes planus upon 
examination.  Additionally, there is no indication of 
characteristics consistent with a severe pes planus disability, 
including objective evidence of marked deformity (pronation, 
abduction, etc.) or indications of swelling on use with 
characteristic callosities.  Additionally, the Board finds that 
the Veteran's complaints of pain in his feet are contemplated by 
the 10 percent disability rating which is already in effect 
throughout the rating period on appeal.

In sum, the competent evidence fails to show that the Veteran's 
bilateral pes planus is most nearly approximated by the next-
higher 30 percent evaluation for any portion of the rating period 
on appeal.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 2002).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, higher schedular ratings are available, but 
the criteria for such ratings have not been met.  Accordingly, 
the evidence is not found to present such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  Thus, 
referral for extraschedular evaluation is not in order here.




ORDER

Entitlement to a disability rating in excess of 10 percent for 
bilateral pes planus is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


